IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-17-00272-CR

TOMMY VILLAREAL,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee


                             From the 66th District Court
                                 Hill County, Texas
                                Trial Court No. 38,366


                                         ORDER


       Appellant’s brief was filed on May 24, 2018. The Court notes that appellant’s brief,

contains sensitive data, i.e. the name of the child who was the victim and a minor at the time

the offense was committed, in violation of Rule 9.10(a)(3), (b) of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10.

       Accordingly, the Court strikes appellant’s brief. Appellant must submit a new brief

without the victim’s name in accordance with Rule 9.10(d) of the Texas Rules of Appellate

Procedure within 14 days from the date of this order.

                                           PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appellant’s brief stricken
Order issued and filed June 6, 2018




Villareal v. State                    Page 2